Citation Nr: 1627141	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to May 1997.  He received decorations, including the Army Achievement Medal, the Army Good Conduct Medal, the Noncommissioned Officer's Professional Development Ribbon with Numeral 3, the Driver and Mechanic Badge with Driver Bar, and the Army Service Ribbon. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In February 2014, the Board inferred the issue of entitlement to TDIU and remanded the issue for evidentiary development.  The case is again before the Board for further appellate proceedings.  

As discussed in the remand below, the issue of entitlement to a TDIU from October 1, 2015 is intertwined with issues that are not on appeal, but the appeal period for these issues have not expired.  Given this, and because the evidence is sufficient to decide the issue of entitlement to a TDIU prior to October 1, 2015, the Board concludes that it is appropriate to adjudicate the issue of entitlement to a TDIU prior to October 1, 2015 in this decision and to remand the issue of entitlement to a TDIU from October 1, 2015.  

The issue of entitlement to a TDIU from October 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to October 1, 2015, the Veteran's service-connected disabilities were a lumbar spine disability, rated as 40 percent disabling prior to December 12, 2013, rated as 100 percent disabling from December 12, 2013 to February 28, 2014, and as 40 percent disabling from March 1, 2014; right lower extremity radiculopathy, rated as 40 percent disabling prior to October 1, 2015; left lower extremity radiculopathy, rated as 10 percent disabling prior to October 1, 2015; and, status post excision of multiple nevi, rated as noncompensable; the Veteran's lumbar spine disability and the bilateral lower extremity radiculopathy are considered as resulting from a common etiology; and, the combined rating for the lumbar spine disability with associated bilateral lower extremity radiculopathy is at least 60 percent or more during this period.  

2.  During the appeal period prior to December 12, 2013, the preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy prevented him from securing or following a substantially gainful occupation.

3.  From December 12, 2013 to September 30, 2015, the Veteran's service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  During the appeal period prior to December 12, 2013, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  



2.  From December 12, 2013 to September 30, 2015 (and excluding the period of temporary total disability rating for the lumbar spine disability from December 12, 2013 to February 28, 2014),  the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2014, the Board remanded the case and directed the AOJ to provide the Veteran with notice regarding how to substantiate his claim for TDIU, and the AOJ did so by letter in March 2014. The case was then readjudicated in an August 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding a TDIU prior to December 12, 2013, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  The Veteran was provided notice by letter in March 2014 regarding how to substantiate a claim for TDIU and how VA determines the disability rating and effective date.  

Also, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  The Veteran was also afforded VA examinations in October 2009 and February 2013, in which the examiners provided sufficient information regarding the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy manifestations and their impact on the Veteran's ability to work such that the Board can make an informed determination.  The Board concludes that these VA examinations are adequate for purposes of determining entitlement to TDIU prior to December 12, 2013.  

The Board also notes that the RO contacted the Veteran by letter in March 2014 and requested that he complete a VA Form 21-8940 to provide information as to the nature of any employment the Veteran has held, to include jobs during the appeal period.  To this date, the Veteran has not submitted a completed Form 21-8940, and because the duty to assist is not a one-way street, no further action was required of VA to obtain information regarding the nature of the Veteran's employment during the relevant period on appeal.

Because entitlement to TDIU from December 12, 2013 to September 30, 2015 is granted, any error with respect to the duty to notify and assist regarding this matter and any error with respect to whether the AOJ substantially complied with the Board's prior remand is harmless error, and discussion regarding the same is not necessary.  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Prior to October 1, 2015, the Veteran's service-connected disabilities were a lumbar spine disability, rated as 40 percent disabling prior to December 12, 2013, rated as 100 percent disabling from December 12, 2013 to February 28, 2014, and as 40 percent disabling from March 1, 2014; right lower extremity radiculopathy, rated as 40 percent disabling prior to October 1, 2015; left lower extremity radiculopathy, rated as 10 percent disabling prior to October 1, 2015; and, status post excision of multiple nevi, rated as noncompensable.  The Veteran's lumbar spine disability with associated bilateral lower extremity radiculopathy is considered one disability due to a common etiology.  See February 2004 rating decision (granting service connection for bilateral lower extremity radiculopathy as secondary to the lumbar spine disability).  Further, the combined evaluation for the same is 60 percent or more prior to October 1, 2015.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met prior to October 1, 2015.  

The Veteran contends that he is unable to secure and maintain employment due to his lumbar spine disability and associated bilateral lower extremity radiculopathy.  There is no lay report by the Veteran or medical evidence of record to indicate that the Veteran's service-connected status post excision of multiple nevi, rated at noncompensable, impacts his ability to work during the appeal period prior to October 1, 2015.  See e.g., July 2014 VA examination (examiner noted that the benign nevi do not impact function).  

The Veteran graduated high school.  See January 2004 VA examination.  During his twenty years of active duty service with the U.S. Army, he served as a vehicle mechanic and maintenance supervisor.  See DD-214; January 2004 VA examination.  After service, he was employed as a service technician and held a job installing home theaters and working as a line installer.  See January 2004, August 2008, and October 2009 VA examinations.  Due to physical disability, the Veteran switched jobs so that he would not have to stand as much, and he maintained a job at Fort Carson teaching as a maintenance instructor until January 2009.  See October 2004, August 2008, October 2009 VA examinations (Veteran reported that he stopped working January 2009 because the pain from his physical disabilities increased and became too great to even do that sedentary work, because even when he was instructing others he had to stand); April 2010 notice of disagreement (The Veteran reported that due to his limited ability to walk and because he cannot stand for extended periods of time, he lost his job and has not worked since January 2009).  The Veteran then worked from January 2010 to December 2013 as a truck driver for a document shredding company.  See e.g., February 2013 and July 2014 VA examinations (noting that this job required him to lift 100 pounds or push 400 pounds). 

Prior to December 12, 2013

Prior to the Veteran's lumbar spine surgery on December 12, 2013, the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy.  
The Veteran is competent to report his symptoms, education history, and work history, and the Board finds that these reports are credible.  

However, the evidence shows that the Veteran was able to secure and maintain gainful employment during the appeal period prior to his December 2013 surgery.  The Veteran reportedly worked during the appeal period from January 2010 to December 2013 as a truck driver for a document shredding company, and this position reportedly required physical activities such as lifting at least 100 pounds and pushing at least 400 pounds.  See February 2013 and July 2014 VA examinations.  On VA examination in February 2013, the Veteran reported that he works as a truck driver and that he picks up documents to be shredded at 19 to 20 facilities a day.  The Veteran reported that his lumbar spine disability and associated radiculopathy impacts his ability to work in that he cannot walk more than half a mile before his back pain begins.  The Veteran did not report that he was unable to perform the aforementioned physically demanding tasks (e.g., lift 100 pounds or push 400 pounds) due to his lumbar spine disability, and there is no indication that this job as a truck driver was marginal employment.  

The Board acknowledges that the Veteran's service-connected lumbar spine disability and associated bilateral radiculopathy caused him pain and some functional impairment during this period prior to December 12, 2013, to include when performing tasks on the job.  However, the assigned evaluations for these disabilities are intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  

The Board also acknowledges that the Veteran's work history includes one year of being out of work from January 2009 to January 2010.  However, during the relevant period on appeal, the Veteran was unemployed for less than 4 months, and he was then able to secure and maintain gainful employment as a truck driver from January 2010 until December 12, 2013.  Given this short period of time during the appeal period in which he was unable work, and given that he was then able to secure and maintain a gainful occupation as a truck driver, which required the aforementioned physically demanding tasks from January 2010 to December 12, 2013, the Board finds that the period of temporary unemployment during the appeal period prior to January 2010 does not constitute an inability to secure and maintain substantially gainful employment due to service-connected disability so as to warrant entitlement to a temporary TDIU.  See VAOPGCPREC 5-2005.

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following gainful occupation during the appeal period prior to December 12, 2013.  In light the Veteran's reports of being able to secure and then maintain a gainful and physically active occupation prior to December 12, 2013, and given that the Veteran's own lay reports show that he was able to perform the physically demanding tasks on the job during this period despite his lumbar spine disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy precluded him from securing and maintaining a gainful occupation that requires the physical tasks with which he has experience during the appeal period prior to December 12, 2013.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during the appeal period prior to December 12, 2013, and referral for consideration of entitlement to a TDIU on an extraschedular basis for this period is not warranted.  38 C.F.R. §4.16(b).  

From December 12, 2013 to September 30, 2015

On the other hand, from December 12, 2013 to September 30, 2015, the Board finds that the evidence supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy.  The evidence shows that the Veteran stopped working as a truck driver because he had lumbar spine surgery on December 12, 2013.  The Board acknowledges that the Veteran returned to work after his December 12, 2013 back surgery and convalescence; he worked from February 2014 to April 2014 in a sedentary position.  See July 2014 VA examination.  However, the Veteran reported that he was unable to maintain the sedentary job he held after his lumbar spine surgery because he was unable to go back to completing the required physical tasks for a truck driver.  See July 2014 VA examination.  

On VA examination in July 2014, the Veteran reported that his lumbar spine disability symptoms impacts his ability to work, in that he was unable to resume his job as a truck driver with the document shredding company after his December 2013 surgery because he cannot lift 100 pounds or push 400 pounds.  The Veteran noted that he can sit for an hour until he needs to get up due to back pain and that he can stand and walk for 2-3 hours.  The Veteran reported that he can lift 15 pounds.  After reviewing the claims file and after examining the Veteran, the July 2014 VA examiner opined that the Veteran was able to do sedentary work with breaks after one hour of sitting so that he can stand.  

The Board acknowledges that the evidence shows that the Veteran's lumbar spine disability with associated bilateral radiculopathy does not preclude him from sedentary work in which he is allowed to take breaks after one hour of sitting or after 2 hours of standing or walking.  However, the Board notes that the type of gainful employment in which the Veteran has work experience (i.e., mechanic, maintenance supervisor, maintenance instructor, and truck driver for document shredding company) all require physical tasks including prolonged standing, walking, heavy lifting, and heavy pushing.  The Board also notes that the Veteran is a high school graduate with at most two months experience in a sedentary employment position that allowed sitting.  

Thus, on review, and given the July 2014 VA medical opinion, the Board finds that the lay and medical evidence shows that the Veteran's service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy at least as likely as not rendered him unable to perform the physical tasks that were required in work-like setting in an occupation in which he has experience.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Accordingly, from December 12, 2013 to September 30, 2015, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy, entitlement to a TDIU is warranted from December 12, 2013 to September 30, 2015 (and excluding the period of temporary total evaluation from December 12, 2013 to February 28, 2014).  38 C.F.R. §§ 3.340, 3.341, 4.16.

As discussed below, the Board is remanding the issue of entitlement to TDIU from October 1, 2015.     


ORDER

During the appeal period prior to December 12, 2013, entitlement to a TDIU is denied.  

From December 12, 2013 to September 30, 2015 (and excluding the period of temporary total evaluation from December 12, 2013 to February 28, 2014), entitlement to a TDIU due to service-connected lumbar spine disability with associated bilateral lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

At this time, the one-year periods during which the Veteran may submit a notice of disagreement against the July 2015 rating decision (in which the RO reduced the Veteran's disability ratings for the left and right lower extremity radiculopathy effective October 1, 2015), or against the December 2015 rating decision (in which the RO denied increased ratings for the lumbar spine disability, the right lower extremity radiculopathy, and the left lower extremity radiculopathy), have not passed.  Therefore, these issues are still pending at the RO level.  The Board notes that these issues are inextricably intertwined with the issue of entitlement to a TDIU from October 1, 2015.  Therefore, the issue of entitlement to a TDIU from October 1, 2015 is remanded as intertwined and pending any appropriate actions required for the issues pertaining to the evaluations for the Veteran's lumbar spine disability and associated bilateral lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1. After waiting an appropriate amount of time to provide the Veteran with the opportunity to submit a notice of disagreement against the July 2015 rating decision or the December 2015 rating decision, or after proceeding with appropriate action if the Veteran does submit a timely notice of disagreement against either rating decision, complete any additional development that is deemed warranted (to include obtaining outstanding VA treatment records from May 2014 and associating the Veteran's vocational rehabilitation folder with the claims file, if necessary).   

Then, readjudicate the issue of entitlement to a TDIU from October 1, 2015.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review of the issue on appeal, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  Please note that the issue of entitlement to TDIU from October 1, 2015 is intertwined with any pending issues pertaining to the evaluation of the Veteran's service-connected disabilities.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


